          Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 1 of 10

                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 9/17/2020
----------------------------------------------------------------- X
                                                                  :
                                                                  :
JOHN DOE,                                                         :
                                                                  :       1:20-cv-04817-GHW
                                                  Plaintiff,      :
                                                                  :   MEMORANDUM OPINION &
                              -v -                                :          ORDER
                                                                  :
NEW YORK STATE DEPARTMENT OF                                      :
HEALTH and HOWARD A. ZUCKER, in his                               :
official capacity as Commissioner of the New York :
State Department of Health,                                       :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X

GREGORY H. WOODS, United States District Judge:

         Plaintiff John Doe alleges he wishes to purchase what he calls “Direct-to-Consumer Lab

Tests” and receive the results at home, but that he is prohibited by a New York Department of

Health regulation. So Plaintiff brought suit claiming that the regulation is preempted by federal law.

This motion presents the threshold question of whether Plaintiff can litigate this case as “John

Doe,” or if he must disclose his identity. Because Plaintiff has failed to overcome the presumption

that parties must litigate in their own names, Plaintiff may not proceed pseudonymously.



I.       BACKGROUND

         On August 24, 2020, Plaintiff filed a three-page complaint in this case as “John Doe.”

Compl., Dkt No. 1. Plaintiff seeks to invalidate 10 NYCRR § 58-1.8, a New York Department of

Health regulation that, he claims, prevents him from obtaining certain laboratory test results directly

from the seller without the involvement of a medical professional. Compl. ¶¶ 7-12. Plaintiff alleges
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 2 of 10



that the regulation is preempted by federal law and, thus, violates the Supremacy Clause of the

United States Constitution. Compl. ¶ 14.

        Despite the fact that Federal Rule of Civil Procedure 10(a) requires that “all parties” be

named in the title of the complaint, Plaintiff did not request the Court’s leave before filing this case

pseudonymously. As a result, on June 24, 2020, the Court ordered Plaintiff to show cause why he

should be permitted to proceed pseudonymously. Order to Show Cause, Dkt No. 6.

        In his response, Plaintiff argues that “discovery would likely reveal the type of medical tests

that Doe wishes to take,” and that as a result “his personal medical concerns would be public

knowledge.” Pl.’s Resp. to Order to Show Cause (“Pl.’s Resp.”), Dkt No. 12 at 2-3. Plaintiff does

not specify which tests he has sought or would like to seek. See Compl. As a result, the nature of

Plaintiff’s personal medical concerns are not identified.

        Plaintiff also argues that he should be permitted to proceed pseudonymously because he is

challenging the government, because Defendants would not be prejudiced, because his identity has

thus far been kept confidential, and because this is a purely legal issue and an as-applied challenge.

Pl.’s Resp. at 2-3. Plaintiff concedes he has no reason to anticipate retaliation if he is identified. Pl.’s

Resp.at 2.

        Defendant opposed Plaintiff’s application to be permitted to proceed under a pseudonym.

Defs.’ Opp’n to Pl.’s Application to Proceed Pseudonymously (“Defs.’ Opp’n”), Dkt No. 18.

Defendant argues that Plaintiff may not proceed by pseudonym solely because his claim may raise

medical issues he views as private and that instead of proceeding pseudonymously, Plaintiff can, for

instance, seal or redact any highly sensitive laboratory results. Defs.’ Opp’n at 1-2.



II.     LEGAL STANDARD

        Federal Rule of Civil Procedure 10(a) requires that “all the parties” be named in the title of


                                                     2
           Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 3 of 10



the complaint. “This requirement, though seemingly pedestrian, serves the vital purpose of

facilitating public scrutiny of judicial proceedings and therefore cannot be set aside lightly.” Sealed

Plaintiff v. Sealed Defendant #1, 537 F.3d 185, 188-89 (2d Cir. 2008). “[P]seudonyms are the exception

and not the rule,” and a party seeking to “receive the protections of anonymity . . . must make a case

rebutting” the “presumption of disclosure.” United States v. Pilcher, 950 F.3d 39, 45 (2d Cir. 2020) (per

curiam).

        “When determining whether a plaintiff may be allowed to maintain an action under a

pseudonym, the plaintiff’s interest in anonymity must be balanced against both the public interest in

disclosure and any prejudice to the defendant.” Sealed Plaintiff, 537 F.3d at 189. This is a “factor-

driven balancing inquiry [that] requires a district court to exercise its discretion in the course of

weighing competing interests.” Id. at 190.

        The Second Circuit has adopted a non-exhaustive list of ten factors to guide courts in

balancing “the plaintiff’s interest in anonymity . . . against both the public interest in disclosure and

any prejudice to the defendant.” Id. at 189. Courts should consider:

        (1) “whether the litigation involves matters that are highly sensitive and of a personal
            nature;”

        (2) “whether identification poses a risk of retaliatory physical or mental harm to the party
            seeking to proceed anonymously or even more critically, to innocent non-parties;”

        (3) “whether identification presents other harms and the likely severity of those harms,
            including whether the injury litigated against would be incurred as a result of the
            disclosure of the plaintiff’s identity;”

        (4) “whether the plaintiff is particularly vulnerable to the possible harms of disclosure,
            particularly in light of his age;”

        (5) “whether the suit is challenging the actions of the government or that of private parties;”

        (6) “whether the defendant is prejudiced by allowing the plaintiff to press his claims
            anonymously, whether the nature of that prejudice (if any) differs at any particular stage
            of the litigation, and whether any prejudice can be mitigated by the district court;”

        (7) “whether the plaintiff’s identity has thus far been kept confidential;”
                                                     3
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 4 of 10




        (8) “whether the public’s interest in the litigation is furthered by requiring the plaintiff to
            disclose his identity;”

        (9) “whether, because of the purely legal nature of the issues presented or otherwise, there is
            an atypically weak public interest in knowing the litigants’ identities;” and

        (10) “whether there are any alternative mechanisms for protecting the confidentiality of
            the plaintiff.”

Id. at 189-90 (internal quotations and citations omitted). Courts are “not required to . . . use any

particular formulation as long as it is clear that the court balanced the interests at stake in reaching

its conclusion.” Id. at 191 n.4.



III.    DISCUSSION

        While Plaintiff has invoked eight of the Sealed Plaintiff factors in support of his motion to

proceed pseudonymously, he has not made a sufficiently strong showing to demonstrate that this

case should be treated as an exception to the general rule that parties must litigate in their own

names. To reach this conclusion, the Court has analyzed each of the ten factors identified in Sealed

Plaintiff, as described below.

        1. Whether the litigation involves matters that are highly sensitive and of a personal
           nature

        The first Sealed Plaintiff factor weighs against permitting Plaintiff to proceed under a

pseudonym. The first factor seeks to discern “whether the litigation involves matters that are highly

sensitive and of a personal nature.” Id. at 190 (quoting M.M. v. Zavaras, 139 F.3d 798, 803 (10th Cir.

1998)). However, “the potential for embarrassment or public humiliation does not, without more,

justify a request for anonymity.” Doe v. Skyline Automobiles Inc., 375 F. Supp. 3d 401, 405 (S.D.N.Y.

2019) (quoting Abdel-Razeq v. Alvarez & Marshal, Inc., No. 14-cv-5601 (HBP), 2015 WL 7017431, at

*3 (S.D.N.Y. Nov. 12, 2015)).



                                                    4
          Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 5 of 10



         “The fact that a case involves a medical issue is not a sufficient reason for allowing the use

of a fictitious name, even though many people are understandably secretive about their medical

problems.” Rankin v. New York Pub. Library, No. 98-cv-4821 (RPP), 1999 WL 1084224, at *1

(S.D.N.Y. Dec. 2, 1999) (quoting Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872

(7th Cir. 1997)); see also Mottola v. Denegre, No. 12-cv-3465 (LAP), 2012 WL 12883775, at *2

(S.D.N.Y. June 8, 2012) (denying motion to proceed pseudonymously despite plaintiff’s allegations

that “psychiatric history” “will be part of this case”); Rives v. SUNY Downstate Coll. of Med., No. 20-

cv-621 (RPK), 2020 WL 4481641, at *3 (E.D.N.Y. Aug. 4, 2020) (“While the complaint includes

information about plaintiff’s medical history . . . plaintiff’s factual claims do not present ‘exceptional

circumstances that in and of themselves justify overriding the constitutional presumption of

openness.’”) (quoting Doe v. Del Rio, 241 F.R.D. 154, 160 (S.D.N.Y. 2006)).

         Here, Plaintiff alleges that litigation involving “the type of medical tests that [Plaintiff]

wishes to take” may reveal “the type of medical concerns he has.” Pl.’s Resp. at 2. But Plaintiff has

not made any specific allegations to support the conclusion that this information is so sensitive and

personal as to justify proceeding pseudonymously. He has not even indicated the type of medical

tests he wishes to take. See Compl. As a result, Plaintiff’s submissions do not permit the Court to

conclude that the fact that Plaintiff wishes to take “Direct-to-Consumer Lab Tests,” or the results of

such tests, 1 implicate information that is sufficiently sensitive and personal to allow him to remain

anonymous.

         Indeed, courts have denied motions to proceed pseudonymously in cases involving much

more sensitive information than “the type of medical concerns [Plaintiff] has.” See, e.g., Skyline


1 Plaintiff references in argument to concerns regarding the disclosure of his “test results” that are not supported by facts
or the facts alleged in the complaint. Remember that Plaintiff alleges that he “wishes to purchase” medical tests and that
the State prevents him from doing so. Compl. ¶ 9. Plaintiff’s complaint does not suggest that he has received results
from the tests that he alleges the State to have barred him from obtaining; and Plaintiff’s application is not supported by
an affirmation establishing the existence of such results.

                                                             5
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 6 of 10



Automobiles Inc., 375 F. Supp. 3d at 405-06 (denying motion to proceed anonymously despite “highly

sensitive” allegations of being “sexually assaulted while unconscious” and subject to “sexual

harassment following the incident”). And the conclusory facts alleged in the complaint are less

sensitive and personal than those implicated in other types of cases involving medical records, such

as ADA and Title IX cases, where plaintiffs frequently proceed under their own names. See, e.g.,

Dean v. Univ. at Buffalo Sch. of Med. & Biomedical Scis., 804 F.3d 178, 183 (2d Cir. 2015) (discussing

former student’s depression, anxiety, and academic history in connection with ADA claim); Fox v.

Costco Wholesale Corp., 918 F.3d 65, 68 (2d Cir. 2019) (discussing employee’s Tourette’s Syndrome

and Obsessive-Compulsive Disorder in connection with ADA claim); Tubbs v. Stony Brook Univ., 343

F. Supp. 3d 292, 296-97 (S.D.N.Y. 2018) (discussing student’s allegations of sexual assault in

connection with Title IX action). As a result, this factor weighs against permitting Plaintiff to shield

his identity.

        2. Whether identification poses a risk of retaliatory physical or mental harm to the
           party seeking to proceed anonymously or even more critically, to innocent non-
           parties

        The parties agree there is no risk of retaliation. Defs.’ Opp’n at 5; Pl.’s Resp. at 2. This

factor also favors disclosure.

        3. Whether identification presents other harms and the likely severity of those
           harms, including whether the injury litigated against would be incurred as a
           result of the disclosure of plaintiff’s identity

        “Speculative claims of physical or mental harms are insufficient to bolster a request for

anonymity.” Skyline Automobiles Inc., 375 F. Supp. 3d at 406; see also Michael v. Bloomberg L.P., No. 14-

2657 (TPG), 2015 WL 585592, at *3 (S.D.N.Y. Feb. 11, 2015). Plaintiff does not allege any harms

beyond the conclusory, speculative statements already considered under Sealed Plaintiff factor one.

This factor, too, favors disclosure.




                                                    6
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 7 of 10



        4. Whether the plaintiff is particularly vulnerable to the possible harms of
           disclosure, particularly in light of his age

        Plaintiff makes no allegations that his age makes him particularly vulnerable to the possible

harms of disclosure. See Pl.’s Resp. This factor thus favors disclosure.

        5. Whether the suit is challenging the actions of the government or that of private
           parties

        The fifth Sealed Plaintiff factor weighs in favor of permitting Plaintiff to proceed under a

pseudonym, but does not have dispositive weight. Courts are less likely to grant a motion to

proceed anonymously when the suit involves solely private parties, as compared to an action

involving the government. See Sealed Plaintiff, 537 F.3d at 189; Skyline Automobiles Inc., 375 F. Supp. 3d

at 406. Here, Plaintiff challenges a government regulation, and thus this factor favors anonymity to

an extent.

        However, that Plaintiff is suing the government “does not, by itself, justify granting a motion

to proceed anonymously because doing so would lead, inappropriately, to granting anonymity to any

plaintiff suing the government to challenge a law or regulation,” and “override the significant public

interest in requiring all of the parties to be named.” Rives, 2020 WL 4481641 at *3. Even in a case

where a lawsuit “is brought solely against the government and seeks to raise an abstract question of

law that affects many similarly situated individuals,” “the public’s interest is reduced, not

eliminated.” Del Rio, 241 F.R.D. at 158, n. 8. This public interest can include an interest in the

disclosure of whether a litigant is acting on his own initiative or in association with industry or

interest groups with commercial or other interests in the outcome of the litigation. Thus, the fifth

Sealed Plaintiff factor weighs against disclosure of the identity of John Doe, but does not have

dispositive weight.




                                                    7
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 8 of 10



        6. Whether the defendant is prejudiced by allowing the plaintiff to press his claims
           anonymously, whether the nature of that prejudice (if any) differs at any
           particular stage of the litigation, and whether any prejudice can be mitigated by
           the district court

        The sixth factor also favors anonymity. Defendants argue they would be prejudiced if

Plaintiff proceeded pseudonymously because they must know Plaintiff’s identity in order to

determine whether he has standing, whether any evidence supports his claims or claimed injury, and

whether the type of laboratory tests he seeks are actually covered by the challenged regulation.

Defs.’ Opp’n at 5-6. However, this prejudice can be mitigated because Defendants can determine

whether Plaintiff’s evidence supports his claims without knowing Plaintiff’s name. Additionally,

Plaintiff states he is willing to “disclose his identity to the other parties.” Pl.’s Reply in Resp. to

Request to Proceed Pseudonymously, Dkt No. 19 at 1.

        7. Whether the plaintiff’s identity has thus far been kept confidential

        The parties agree that Plaintiff’s identity has thus far been kept confidential. Pl.’s Resp. at 3;

Defs.’ Opp’n at 6. So this factor also favors anonymity.

        8. Whether the public’s interest in the litigation is furthered by requiring the
           plaintiff to disclose his identity

        The eighth factor weighs in favor of disclosure. Here, Plaintiff challenges a law that he

alleges “prohibits non-medical providers of lab tests from reporting the results of such tests directly

and solely to the purchasers of the tests.” Compl. ¶ 12. Defendants allege this law is designed to

protect public health. Defs.’ Opp’n at 6. The public’s interest in the litigation may be advanced by

knowing the identity of the plaintiff—in particular to the extent that information aids in the public’s

assessment of whether his action is sponsored by commercial or other interest groups that would

benefit from Plaintiff’s challenge to the State’s regulatory scheme. This factor thus favors

disclosure.




                                                     8
         Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 9 of 10



        9. Whether, because of the purely legal nature of the issues presented or otherwise,
           there is an atypically weak public interest in knowing the litigants’ identities

        “[W]here a lawsuit is brought solely against the government and seeks to raise an abstract

question of law that affects many similarly situated individuals, the identities of the particular parties

bringing the suit may be largely irrelevant to the public concern with the nature of the process.” Del

Rio, 241 F.R.D. at 158. On the other hand, where the litigation involves not “abstract challenges to

public policies[,] but rather . . . particular actions and incidents, open proceedings nevertheless

benefit the public.” Id. at 159. Here, Plaintiff challenges the constitutionality of 10 NYCRR § 58-

1.8. Compl. ¶ 12. However, it is unclear from Plaintiff’s cursory, speculative allegations, see Compl.,

whether this litigation will involve “particular actions and incidents.” Therefore, this factor does not

weigh heavily in favor of permitting Plaintiff to shield his identity.

        10. Whether there are any alternative mechanisms for protecting the confidentiality
            of the plaintiff

        The last Sealed Plaintiff factor weighs against Plaintiff’s request because there are ample

alternative means to protect the confidentiality of any of his sensitive medical information. A

plaintiff’s confidentiality can be protected in multiple ways, including “redaction of the documents

and sealing,” “seek[ing] a protective order,” or “enter[ing] into a confidentiality agreement.” Skyline

Automobiles, Inc., 375 F. Supp. 3d at 408; see also Doe v. United States, No. 16-cv-7256 (JGK), 2017 WL

2389701 (S.D.N.Y. June 1, 2017). Here, the Court expects that the parties can enter into a

confidentiality agreement or seek the protection of a Court order to protect against the disclosure of

Plaintiff’s sensitive medical information. The Court will consider any application to seal information

of that type. The abundance of alternative, less extreme, mechanisms to guard Plaintiff’s sensitive

information weighs strongly against Plaintiff’s request to proceed under a pseudonym.




                                                    9
        Case 1:20-cv-04817-GHW Document 26 Filed 09/17/20 Page 10 of 10



       After balancing the interests of Plaintiff, Defendants, and the public, the Court concludes

that the relevant factors weigh against permitting Plaintiff to proceed pseudonymously in this case.

Litigation under a pseudonym is the exception, not the rule—this case is not exceptional.



IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s application to proceed pseudonymously is DENIED.

Plaintiff is directed to file an amended complaint within 7 days from the date of this Order.

SO ORDERED.

Dated: September 17, 2020
New York, New York                                     __________________________________
                                                               GREGORY H. WOODS
                                                              United States District Judge




                                                  10
